NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
LEROY GAGE,
Petitioner,
v.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent,
AND
UNITED STATES POSTAL SERVICE,
Intervenor. -
2011-3219
Petition for review of the Merit Systerns Protection
Board in case no. CH0351100802-I-1.
ON MOTION
ORDER
The United States Posta1 Service (USPS) moves
without opposition to recaption to name the Merit Systems
Protection Board as respondent and to allow the USPS to
intervene A1so, the Merit Systems Protection B0ard
moves for a 21-day extension of time to file its brief

GAGE V. MSPB 2
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. Here,
the Board dismissed Gage’s appeal for lack of jurisdiction
Thus, the Board is the proper respondent in this petition
for review
Accordingly,
IT ls 0RDERED THAT: ,
The motions are granted. The revised official caption
is reflected above. The Board and the lnterVenor should
calculate their brief due date from the date of filing of this
order.
FoR THE CoUR'1‘
FEB 09 2012
/s/ J an Horbaly
Date J an Horba1y
Clerk
cc: Leroy Gage l
Melissa M. Devine, Esq.
Katherine Smith, Esq. (Copy of Informal Brief En-
c1osed)
Alice L.A. Covington, Esq. F"_ED
U.S. CGUHT 0F AFPEALS FOR
s2 1 THE FEDERAL CIHGUiT
FEB 9 9 2012
JAN HUBBALY
CLERK